PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/041,319
Filing Date: 11 Feb 2016
Appellant(s): McCarthy et al.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant Argues:
D.    Sudworth Teaches Against Sheet Tissue Cassettes with a Flexible Polymeric Film Overwrap, as Recited in All Independent Claims (Grounds 1-5)

Sudworth is generally directed to a tissue dispenser, preferably a toilet paper dispenser, that is easy to load and which prevents contact between the user and more than a single sheet of paper at a time. See, e.g., Sudworth at [0005] and [0006], Specifically, Sudworth teaches that a stack of tissue sheets may be enclosed within a “package” that may be broken open along a line of weakness. See, e.g., Sudworth at [0009].  When opened, Sudworth’s package containing the stack of tissues may further be placed inside a rigid, v-shaped dispenser for use by the end user. See, e.g., Sudworth at [0036], However, both Sudworth’s “package” and v-shaped dispenser are significantly different in both kind and operation from the “flexible polymeric film overwrap” and “over-shell” of the pending claims. In fact, whether considered alone or in combination with any of the prior art, Sudworth fails to render obvious and teaches against the claimed “flexible polymeric film overwrap” and cubic over-shell.

Examiner’s Response:
Examiner notes that claim1 requires a “flexible polymeric wrap”.  Sudworth does not teach against a flexible polymeric wrap because Sudworth discloses a flexible polymeric wrap as seen below. 

Sudworth paragraph [0124] describes “ The package 1 is designed to be flexible so that it can be flexed for a user to break open the perforation line 8 to open the package 1………The package may be made of a plastic film, cardboard or paper.”

Sudworth paragraph [0141] describes “Such a package 1 is disposable and is thus made of less hardwearing materials such as a thin polymer wrap, paper or cardboard.”

Applicant Argues:
1. Meaning of the Term “Flexible” in the Pending Claims

As amended in Applicant’s Response to Office Action dated August 25, 2020, each of the independent claims recites that the polymeric sheet tissue cassette comprises a “flexible” polymeric film overwrap. As previously explained, the term “flexible” would be understood by one of ordinary skill in the art in view of the present specification and claims to be, inter alia, a material that is not sufficiently stiff to maintain the opened configuration of the claimed sheet tissue cassette when oriented in an upward-facing 

In upholding the pending rejections in the current Office Action, the Examiner has improperly ignored the effect of this amendment, asserting that he “does not find support for the description of flexible as described by Applicant within the specification.” Office Action at p. 4. The Examiner is mistaken.

The present specification explains that the claimed polymeric film may be made of any “suitably flexible” material commonly used as overwraps. [0036], In use, the specification explains that, “when it is desired to replace the tissue within a plastic shell, the replacement clip can be folded longitudinally to place the transversely extending line of weakness in tension, rupturing it and then inserting the tissue into the over-shell.” [0011], This process is illustrated in the Figures, which further make clear that the term “flexible” in the present application denotes that the polymeric film overwrap material is not sufficiently stiff to maintain the opened configuration of the claimed sheet tissue cassette when oriented in an upward-facing direction without use of a dispenser or other external support structure (such as a user’s hand).


Applicant therefore submits that the term “flexible” polymeric film overwrap should be given the meaning it would have to one of ordinary skill in the art in view of the specification and claims — a meaning denoting a material that is not sufficiently stiff 

Examiner’s Response:
Examiner does not find support for the description of flexible as argued by Applicant within the specification nor within the claims.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the polymeric film overwrap material is not sufficiently stiff to maintain the opened configuration of the claimed sheet tissue cassette when oriented in an upward-facing direction without use of a dispenser or other external support structure (such as a user’s hand)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant Argues:
2. Sudworth Teaches Against the Claimed “Flexible Polymeric Film Overwrap”

In direct contrast to the flexible polymeric film overwrap recited in each of the pending independent claims, Sudworth requires its packaging to be “sufficiently stiff to maintain the opened configuration” without need of an additional support structure. Sudworth at 

In an open configuration, the package is flexed into a V-shape in a side view. . . The open perforation line reveals a stack of tissues comprised in the package. A tissue can be withdrawn from the stack and the package through a dispensing opening provided by the open perforation line at a side opposite to the hinge portion.

See, e.g., Sudworth at [0096].  This is shown in Sudworth Figures 4(a) and 4(b):


While the Examiner makes much of Sudworth’s statement in paragraph [0124] that

“[t]he package 1 is designed to be flexible so that it can be flexed for a user to break open the perforation line 8 to open the package 1,” that is not the teaching of a “flexible
polymeric film overwrap,” as claimed. In describing the operation of its sheet tissue cassettes (“packages”), Sudworth explains that the use of “flexible” in Sudworth paragraph [0124] denotes that the package is not so rigid that it can’t be flexed by the user to break the packaging in half along the line of weakness rotationally about the hinge: Preferably, the package is sized so as to be grasped by the full hands of a user in order for the flexure to be carried out.





Sudworth at [0013].  Sudworth further explains that “[t]he package 1 is closed by a user forcing it closed by rotation about the hinge 9.” Sudworth at [0117] (emphasis added). This teaching is substantially contrary to the use and operation of a flexible polymeric film overwrap as claimed.

This is confirmed by Sudworth’s discussion of the operation of its sheet tissue cassette (“package”). Contrary to the use of a “flexible polymeric film overwrap,” Sudworth repeatedly teaches that its sheet tissue cassette (“package”) should be one that is “stiff” in use. As discussed during prosecution, while Sudworth is primary concerned with sheet tissue cassettes (“packages”) that are dispensed from a rigid dispenser oriented 

The package 1 has been described as having top and bottom face walls 2, 3, which suggests that the dispensing opening 11 faces downwards in use. In one envisaged use this is correct. The package 1 is, however, configured also to be tipped up so that the dispensing opening 11 faces upwards.

The package 1 is configured to operate in this way in that the hinge 9 does not collapse under the weight of the stack 10 when the dispensing opening 11 is faced upwards. That is, the package 1 is sufficiently stiff to maintain the opened configuration, no matter which orientation the package 1 is placed in.

Sudworth at [0117] (emphasis added).

Therefore, although Sudworth mentions different possible materials for its sheet tissue cassette, including cardboard, paper, or plastic (Sudworth at [0018], [0124], and [0141]), 


The package is preferably stiff enough to maintain the open configuration even when the package is oriented [in an upward-facing orientation] so that the weight of the tissues presses against the hinge portion. Such an embodiment enables the package to serve as a counter top tissue paper dispenser.1

Sudworth thus teaches away from a “flexible polymeric film overwrap” that is not sufficiently stiff to maintain the opened configuration of the claimed sheet tissue cassette when oriented in an upward-facing direction without use of a dispenser or other external support structure, as claimed.

Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Applicant Argues:
Notably, to the extent the Examiner relies on the single mention of “a thin polymer wrap” in Sudworth paragraph [0141] when discussing the material for its sheet tissue cassettes (“packages”), that single mention does not undo the multiple other teachings in Sudworth that its package material must be “stiff enough” to maintain the open configuration even when the package is oriented in an upward-facing orientation. Sudworth at [0018] and [0117], Moreover, the single mention of “a thin polymer wrap” in Sudworth paragraph [0141] is discussed only with respect to the embodiments shown in Sudworth Figures 1 and 2 which are downward dispensing embodiments, not embodiments comprising both a polymeric sheet tissue cassette and an upward dispensing over-shell, as required by independent claims 1 and 10 and as discussed further below.

Thus, not only does Sudworth fail to teach use of the claimed “flexible polymeric film overwrap,” but Sudworth expressly teaches against any combination with other art that would alter its material to be less than “stiff enough to maintain the open configuration” and thus destroy the enablement of its teachings. Sudworth at [0018] and [0117], See MPEP 2143.01 (“If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.”) For at least this reason, Applicant submits that the independent claims should be found patentable over Sudworth, whether considered alone or in combination with any of the secondary references cited by the Examiner. Applicant thus requests that each of Grounds 1-5 be reversed on this basis.

Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that Sudworth does not reach away from the combination as taught because both Sudworth and the combination are concerned with bending packages to fit within an over shell.  One of ordinary skill in the art would recognize the alternative arrangements a package may be placed in for convenience of use in particular situations. 


Applicant Argues:
E. Sudworth in View of Either Veith or Zaidman Fails to Render Obvious the Combination of the Claimed Sheet Tissue Cassette and an Upward Facing Generally Cubic Over-Shell, as Recited in Independent Claims 1 and 10 (Grounds 1 and 3)

While the Examiner admits that Sudworth does not teach an upward facing generally cubic over-shell (Office Action at 191), the Office alleges that it would have been obvious to have used the sheet tissue cassettes taught by Sudworth in the generally cubic upward dispensing over-shells of either Veith or Zaidman (Office Action at 10-12 and 18-19). Applicant disagrees.

Admitting that Sudworth “fails to teach said interior cavity being capped by a horizontally extending upper wall having a dispensing opening formed therein.”



Sudworth does not have any teaching or suggestion of the use of a hard-shell dispenser when its sheet tissue cassettes are used in the upward-facing orientation. When addressing use of its sheet tissue cassettes in the upward-facing orientation, Sudworth only discloses that its tissue sheet cassette is “self-supporting” and does not teach or suggest use of an upward-facing dispenser as claimed in independent claims 1 and 10. 

The package of tissues is self-supporting in that it can hold the opened configuration, even with the weight of gravity in the hinge portion. This allows the dispensing opening to be top up for positioning on a counter top for tissues to be withdrawn from it in a style familiar to that known from a conventional facial tissue box. The package may also be used in an upside down configuration so that the dispensing opening faces downwards. In the latter configuration, the present invention contemplates a dispenser that is wall mountable and has a cavity for holding the opened configuration of the package.

Thus, Sudworth fails to teach the combination of a sheet tissue cassette and an upward facing hard-shell dispenser, as claimed. Nor would one or ordinary skill in the art have been motivated to combine the sheet tissue cassettes of Sudworth with a hard-shell dispenser in the upward-facing orientation, as Sudworth teaches its sheet tissue cassettes are designed to be “self-supporting” in the upward orientation and thus lacks any need for a hard-shell dispenser. For at least this reason, Applicant submits that the rejection of claims 1 and 10 should be reversed.
Moreover, even if one were motivated to combine the sheet tissue cassettes of Sudworth with a hard-shell dispenser in the upward-facing orientation (which Applicant denies), it still would not have been obvious to have combined the sheet tissue cassette of Sudworth with the dispensers of either Veith or Zaidman. Where Sudworth does teach the use of a hard-shell dispenser in the downward-facing 


Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


Applicant Argues:
Sudworth explains that its sheet tissue cassette is block shaped in the closed configuration, but converts into a “V-shaped” configuration when opened to create access the tissue sheets therein. See paragraphs [0095] - [0096].  This can be seen from Figures 1 b and 1 c, which show the cassette in the closed and opened configurations, respectively:

Correspondingly, Sudworth teaches that its hard-shell dispenser should be sized to have the same “V-shaped” configuration in order to admit, support, and maintain 

Veith primarily concerns a tissue sheet clip contained within a dispenser, but without any intermediate sheet tissue cassette. (See Abstract.)

Zaidman primarily concerns, though is not limited to, a dispenser for wet wipes. (See Abstract and [0013].)

The dispenser of Sudworth does not have “four upwardly extending side walls defining an interior cavity . . . said interior cavity being capped by a horizontally extending upper wall having formed therein a dispensing opening,” as claimed.



When the opened configuration of the package is V-shaped as described previously, the cavity of the dispenser is correspondingly V-shaped, whereby walls defining the cavity are dimensioned so as to fittingly receive the package in the opened configuration. The shape of the cavity as defined by the dispenser prevents the package from moving back to a block shaped closed configuration and thus holds the package in the opened configuration.  See also Sudworth at [0121] - [0123],



Thus, in order to function according to its intended purpose (to dispense tissues from its V-shaped package), Sudworth requires a “V-shaped” dispenser, not a “generally cubic” dispenser as claimed.

It thus naturally follows that one of ordinary skill in the art would not have been “motivated to combine the teachings of Sudworth with that of Veith and that as taught by Zaidman to provide an alternative housing or container for supporting the upright tissue clips as commonly known within the art and as by a design choice of [a] finite number of choices as suggested by Zaidman.” Office Action at 12. Contrary to this assertion by the Examiner, combining the V-shaped package of Sudworth with a generally cubic overshell would not lead to a reasonable expectation of success, but would instead destroy the intended purpose of Sudworth’s V-shaped dispenser to be specifically sized and shaped to work with its V-shaped sheet tissue cassettes. Presented below are Figures showing the sheet tissue cassette of Sudworth next to the asserted over-shell dispenser designs of Veith and Zaidman.  It is clear that there would be no expectation of successfully using the V-shaped sheet tissue cassettes of Sudworth in those dispensers: Veith Fig. 5    Zaidman Fig. 5b
In the Examiner’s Response to the above arguments, the Examiner asserts that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” Office Action at 6. But this gets the legal and 

Instead, the Examiner simply seems to rely on the conclusory idea that, when viewed individually, Sudworth teaches tissue packages and Veith and Zaidman teach generally cubic upward facing dispensers. But the MPEP makes clear that sort of conclusory analysis is insufficient to establish a case of prima facie obviousness. See MPEP 2143.01 (“A statement that modifications of the prior art to meet the claimed invention would have been ‘well within the ordinary skill of the art at the time the claimed invention was made’ because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references.”) Instead, “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" Id. Here, when the references are collectively considered together, as they must be, it is clear that 

For this additional reason, Applicant submits that independent claims 1 and 10 should be found patentable over Sudworth, Veith and Zaidman, whether considered alone or in combination with any of the secondary references cited by the Examiner. Applicant thus requests that each of Grounds 1 and 3 be reversed on this basis.

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes the combination would have obvious to one of ordinary skill in the art, allowing upright dispensing from an alternative type upright container which would still require bending of a package to open prior to insertion into said container as taught by Sudworth.  Such a modification would allow a dispenser and package to be placed in   a more desired orientation/position for usage as seen fit by a particular user.


Applicant Argues:

F. Sudworth in View of the Secondary References Fails to Render Obvious the Claimed Relative Sizes of the Sheet Tissue Cassettes and Tissue Clip, as Recited in Independent Claims 1, 7, 19, and 23 (Grounds 1, 2, 4, and 5)

The present application explains that it has been found that “a conventional close fitting polymeric overwrap can severely impede proper dispensing of tissue in a boutique format — in many cases preventing proper dispensing unless the overwrap has a size substantially exceeding that of the clip.” Paragraph [005], The present application further explains that it has been found that “we can alleviate many of these difficulties associated with the current boutique format by packing unfolded stacked clips of tissues in a capaciously sized overwrap...” and, specifically, “in view of the disparity between the length and width of poly-pack tissue cassette 20 and the length and width of interfolded tissue clip 22, it can be appreciated that poly-pack tissue cassette 20 is capaciously sized and loose fitting relative to tissue clip 22 therewithin.” Paragraphs [005] and [0026].  Accordingly, each of independent claims 1,7,19, and 23 includes a recitation establishing the relative size of the claimed sheet tissue cassette and the size of the claimed tissue clip contained therein:

•    Independent claim 1 recites, inter alia, that “each polymeric sheet tissue cassette having an interior span length of at least about 9.5 inches, and an interior span width of 

•    Independent claims 7 and 19 recite, inter alia, that “said polymeric sheet tissue cassette has "an interior span width of at least about 5.75 inches and comprises about 75 to 125 sheets of tissue having at least 2 plies having a width of no more than about 5.15 inches.”

•    Independent claim 23 recites, inter alia, that “the transverse perimeter of said clip is between about 0.77 and 0.92 of the interior transverse perimeter of said polymeric sheet tissue cassette.”

These claimed size differences do not simply establish that the cassette is large enough to hold the tissue clip, but establish that the cassette is (i) meaningfully larger than the tissue clip in a way that provides sufficient space to allow for bend opening of the flexible cassette overwrap and/or (ii) not so much larger that the cassette would relax and prevent the dispensing of all of the tissue sheets during use.

In contrast to the pending claims, Sudworth has no meaningful discussion of the relative size of its tissue clip to its sheet tissue cassette. Sudworth only shows in its drawings that the size of the tissue clip is substantially similar to the size of its sheet tissue cassette. See Figs. 4a and 6 (Figure 4a shown below):



Respectfully, Applicant submits that this suffers from the same flaw in logic for which the Office has previously criticized Applicant. Namely, that this analysis only considers the references individually, instead of collectively for what they teach as a whole. Office Action at 9. The Office provides no basis for why one of skill in the art would have been motivated to modify the relative sizes of Sudworth’s cassette and tissue clip such that the cassette would be meaningfully larger than the tissue clip, as claimed, nor any benefit or expectation of success that would result from such a modification if one were to do so.

To the contrary, it makes sense that the size of the tissue clip of Sudworth should be substantially similar to the size of its sheet tissue cassette as shown in Sudworth’s Figures. As explained above, Sudworth requires that its sheet tissue cassette be made of a “stiff” material. As such, there would be no reason to size its sheet tissue cassette as meaningfully larger than the size of the tissue clip contained therein. In fact, the skilled artisan would be led away from such a modification to help ensure against 

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Examiner notes that the teachings for using a particular sized tissue within an over shell can be found within the Zaidman and Veith themselves.  Each provides bending or folding a stack of tissues to be placed within a container.  One of ordinary skill in the art would have seen it obvious to provide such alternative arrangements since it does not change the scope of the invention in which a package must be flexed in order to be placed within a container.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.L.R/Examiner, Art Unit 3651  

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/RICHARD WL RIDLEY/Supervisory Patent Examiner, Art Unit 3656

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.